Citation Nr: 0842418	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-17 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to a compensable evaluation for tendonitis, 
right wrist (major), currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1982 and from February 1983 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision, by the San Diego, California, Regional Office (RO), 
which increased the evaluation for his bilateral pes planus 
from 0 percent to 10 percent, effective June 6, 2003; 
however, that rating action denied the claim for increased 
ratings for patellofemoral syndrome of the right and left 
knee, and a compensable rating for tendonitis, right wrist.  
The veteran perfected a timely appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c) (4) (i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran maintains that his bilateral knee disorder has 
gotten worse; he states that he remains in constant pain.  
The veteran indicates that, after a long day of standing, 
sitting and walking, he experiences increased pain in the 
knees.  The veteran states that he also experiences 
instability in the knees.  The veteran also reports swelling 
and throbbing in his feet after several hours of weight 
bearing.  It is also maintained that the veteran had 
decreased strength and lack of endurance in his wrist.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59.  

With respect to the bilateral knee disorder, the veteran 
underwent a VA examination in March 2006.  He expressed 
subjective complaints of constant pain in the knees described 
as 7-8 out of 10 on a 0 to 10 scale, affecting work and daily 
activities.  The veteran also reported radiation of pain into 
his back, and that he is limited in his ability to walk or 
stand for any significant period of time.  While these 
subjective complaints were noted in the veteran's history, 
the examiner failed to provide any findings regarding 
functional loss due to pain, fatigue, weakened movements, 
and/or loss of coordination.  Thus, the Board is without a 
sufficient basis in the record by which to consider the 
veteran's claim under DeLuca.  

During the March 2006 VA examination, the veteran indicated 
that he had been issued orthotics for both feet; he also 
described pain in the feet as 9 out of 10 on a 0 to 10 scale.  
The veteran indicated that the pain gets worse through the 
day; he also reported problems with swelling in his feet.  On 
examination, the examiner noted tenderness over the calcaneal 
spur and plantar fascia, bilaterally.  No pes planus.  In a 
medical statement, dated in November 2006, Dr. Garrett K. 
Noguchi stated that the veteran had been treated 
conservatively for recalcitrant bilateral plantar fasciitis 
without improvement.  Dr. Noguchi noted that the veteran was 
still having pain, swelling and difficulty walking; he did 
not want surgery for this problem and they had exhausted all 
conservative therapies.  Dr. Noguchi stated that he will 
continue to treat the veteran on an as needed basis to 
control his pain and swelling.  

As noted above, the veteran was afforded a VA examination in 
March 2006 in connection with his claim for an increased 
evaluation for bilateral pes planus.  However, the Board 
observes that the examiner indicated that there was no pes 
planus.  It is noteworthy that the examiner provided a 
diagnosis of bilateral plantar fasciitis limiting walking and 
standing, affecting work and daily activities.  It should be 
pointed out that the only disability involving the feet for 
which service connection is currently in effect is pes 
planus.  In this regard, the Board notes that the examiner 
did not specify which symptomatology was related to the 
veteran's service-connected disability and which was 
associated with the nonservice-connected disorder, plantar 
fasciitis.  It is unclear from the record to what extent the 
plantar fasciitis may reasonably be differentiated from his 
pes planus, given the relatively compact anatomical nature of 
the foot.  In particular, it is unclear as to whether the 
veteran's pain, tenderness, swelling, and mobility problems 
are manifestations of his bilateral pes planus.  Finally, the 
Board notes that additional examination is in order to 
address all of the rating criteria for an increased 
evaluation for the veteran's bilateral foot disability.  
Thus, the Board is of the opinion that another VA examination 
and medical opinion are necessary for the purpose of 
determining the severity and manifestations of the veteran's 
service-connected bilateral pes planus.  

With respect to his right wrist disorder, the veteran 
maintains that the impairment caused by his right wrist 
warrants at least a 10 percent rating.  It is argued that the 
recent examination is inadequate for rating purposes insofar 
as wrist strength and endurance were not adequately reported.  
In this regard, the Board notes that a review of the 
veteran's most recent VA examination in March 2006 shows that 
the VA examiner did not address whether the veteran 
experienced any additional functional loss of motion due to 
pain as a result of such factors as weakness, fatigability, 
incoordination, or pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Because the March 2006 VA examination 
did not address the DeLuca criteria, it must be returned as 
inadequate.  38 C.F.R. § 4.2 (2008).  On remand, therefore, 
the veteran should be scheduled for another VA examination 
which addresses the DeLuca requirements.  


In addition, the Court recently held, that in increased 
compensation claims, section § 5103(a) requires the Secretary 
to notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court also held 
that, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

The veteran has not yet been provided with VCAA notice that 
satisfies the requirements outlined by the Court in Vazquez.  

In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC, for the following 
actions:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
In particular he must be given precise 
notice of the rating criteria pertaining 
to his claims of entitlement to increased 
ratings for bilateral knee disorder, 
bilateral pes planus, and tendonitis of 
the right wrist.  

2.  The AOJ must clearly establish 
whether the veteran is service-connected 
for plantar fasiitis or not.  The VA 
examiner must be informed of the 
determination.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current nature and severity of his 
service-connected bilateral knee 
disability.  His claims folder should be 
available to and reviewed in conjunction 
with the examination.  The report should 
set forth all objective findings 
regarding the knees, including complete 
range of motion measurements.  The 
examiner must indicate whether there is 
any recurrent subluxation or lateral 
instability in the knees.  If there is 
subluxation and/or lateral instability, 
the examiner should characterize its 
degree.  In this regard, the terms 
"severe," "moderate," and "slight" are 
the preferred adjectives.  The examiner 
must comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the knees.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for any opinion 
expressed should be provided.  

4.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his bilateral pes 
planus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
comment on the severity of the veteran's 
bilateral pes planus.  The examiner 
should examine both of the veteran's feet 
and discuss whether the veteran's 
disorder is pronounced with marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achilles on manipulation, not 
improved by orthopedic shoes or 
appliances.  The examiner is also asked 
to specify which symptomatology is solely 
due to the veteran's bilateral pes 
planus.  If possible, the examiner should 
describe the degree of impairment solely 
due to the service-connected bilateral 
foot disability as opposed to that due to 
other nonservice- connected disabilities.  
If it is not possible to distinguish some 
of the findings due to the bilateral pes 
planus from that due to other foot 
disorders, the examiner should so state.  
In addition, the examiner is requested to 
comment on whether there is any 
functional loss due to flare- ups of 
pain, fatigability, in coordination, pain 
on movement, or weakness.  A complete 
rationale for all opinions proffered 
should be set forth in the examination 
report.  

5.  Schedule the veteran for an 
appropriate examination with regard to 
his claim for an increased rating for his 
service-connected right wrist disorder.  
The claims file must be made available to 
the examiner prior to the examination.  
All indicated tests must be performed, 
and all findings reported in detail.  The 
examiner should set forth all 
disabilities found that are related to 
the service-connected right wrist 
disorder.  Range of motion studies is 
essential.  In addition, the examiner is 
requested to comment on whether there is 
any functional loss due to flare- ups of 
pain, fatigability, in coordination, pain 
on movement, or weakness.  A complete 
rationale for all opinions proffered 
should be set forth in the examination 
report.  

6.  Thereafter, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  The veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



